 Case: 4:19-cv-02887-SEP Doc. #: 40 Filed: 08/28/20 Page: 1 of 2 PageID #: 202




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MARY MCGEE,                                     )
                                                )
        Plaintiff,                              )
                                                )
  v.                                            )           No 4:19-CV-2887-SEP
                                                )
HEALTHCARE REVENUE RECOVERY                     )
GROUP, LLC,                                             )
                                                )
        Defendant.                              )

                                  MOTION TO WITHDRAW

        Attorney Nathan K. Bruns (“Attorney”) hereby moves this Court for leave to withdraw as

an attorney of record for plaintiff, Mary McGee (“Plaintiff”).

        1.      Attorney disassociated with the firm of Ross & Voytas, LLC effective August 28

2020.

        2.      Richard A. Voytas, Jr. of Ross & Voytas, LLC will continue to represent Plaintiff

in this case.

        WHEREFORE, Nathan K. Bruns respectfully requests that the Court permit him to

withdraw as counsel for Plaintiff and for such other and further relief as this Court deems just

and proper.

                                             Respectfully submitted,

                                             /s/ Nathan K. Bruns
                                             Nathan K. Bruns, #71812MO
                                             bruns_nathan@yahoo.com
                                             1625 Indian Summer Ct.
                                             Fenton, MO 63026
                                             P: (314) 956-9222
 Case: 4:19-cv-02887-SEP Doc. #: 40 Filed: 08/28/20 Page: 2 of 2 PageID #: 203




                                CERTIFICATE OF SERVICE

    I hereby certify that the foregoing document was filed electronically with the United States
District Court for the Eastern District of Missouri, this 28th day of August, 2020, with notice of
case activity generated and sent electronically to all counsel of record.

                                             /s/ Nathan K. Bruns
